STONE, J.
The deed of conveyance from Wm. M. Longmire to John J. Longmire, dated November 18th, 1857, is a general assignment under section 1556 of the Code, if the grantor thereby conveyed substantially all the property which he held, subject to legal process from the courts of Alabama. This principle is too well settled to require more than a citation of our own decisions. — Holt v. Bancroft, 30 Ala. 193; Price v. Mazange, 31 Ala. 701; Warren v. Lee, 32 Ala. 440. This case, then, resolves itself into a question of fact.
[2.] The answers of the defendants, while they persistently deny that the deed is a general assignment, or that it conveys all the property which the said Wm. M. Long-mire then owned in the State, of Alabama, are as steadfastly silent as to any other property which he did own. This omission justifies us in giving but little weight to these chary denials. — Grady v. Robinson, 28 Ala. 289.
An attempt is made in the proof to show that Wm. M. Longmire owned the negro woman Sarah, and her boy Nelson. This, we think, is an utter failure. As against any claim which Wm. M. Longmire could assert, she and *579her child were certainly the property of Dennis on the 18th day of November, 1857; and they were probably out of this State at that time. We think the buggy and two horses were also out of the State. The cattle, the corn, and the gun, were exempt from levy and sale for the use of the family.
This disposes of all the property left out of the deed, except the old slave Ned, the remnant of merchandise, and the sulky. Ned was utterly valueless. The merchandise, some two or three hundred dollars worth, we think had been disposed of to other parties ; and the sulky was of but inconsiderable value. We hold, that the deed conveyed substantially all the property owned by Wm. M. Longmire which, at the time, was subject to process issuing from the courts of Alabama; and that it is a general assignment.
We have thus disposed of the only assignment of error found in the record; and the result is, that the decree of the chancellor must be affirmed.